DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1 , 5, and 7–15 is/are pending.
Claim(s) 2–4 and 6 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 December 2021 was filed after the mailing date of the final Office Action on 02 November 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 22 October 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1, 5, and 7–15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an insulating filler" in line 7. Claim 1 has previously recited the limitation "an insulating filler" in line 3. It is unclear if "an insulating filler" recited in line 7 is further limiting "an insulating filler" recited in line 3.
Claim 5, 7, 8, and 11–15 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 5, 7, 8, and 11–15 are also indefinite for failing 
Claim 9 recites the limitation "the lithium ion secondary battery according to claim 1" and includes all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a separator" in line 7. Claim 10 has previously recited the limitation "a separator" in line 2. It is unclear if "a separator" recited in line 7 is further limiting "a separator" recited in line 2.
Claim 10 recites the limitation "an insulating filler" in line 12. Claim 10 has previously recited the limitation "an insulating filler" in line 4. It is unclear if "an insulating filler" recited in line 12 is further limiting "an insulating filler" recited in line 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 7–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (WO 2015/199063 A1; see English language equivalent, US 2017/0214087 A1; hereinafter Ishikawa) in view of Kim (US 2008/0299461 A1).
Regarding claims 1, 8, and 14, Ishikawa discloses a lithium ion secondary battery (FIG. 3, [0139]) comprising
a positive electrode (30) comprising a positive electrode current collector (31) and a positive electrode active material layer (32, [0140]),
a negative electrode (40, [0140]), and
an electrolyte solution (FIG. 4, [0139]),
the electrolyte solution comprises 0.005 to 10 weight % of a fluorinated glutaric anhydride (TABLE 1, [0056]).
Ishikawa does not explicitly disclose:
a porous layer comprising an insulating filler formed on the positive electrode active material layer,
wherein the porous layer comprising the insulting filler is formed by applying a coating material for forming the porous layer directly on the positive electrode;
wherein the insulating filler is selected from the group consisting of aluminum oxide, silicon oxide, titanium oxide, zirconium oxide, magnesium oxide, zinc oxide, strontium titanate, barium titanate, aluminum nitride, silicon nitride, polypropylene, polyethylene, polyethylene terephthalate, aramid, polyimide, polyamide-imide, and silicone rubber; and
wherein the insulating filler comprises aluminum oxide.
Kim discloses a positive electrode comprising a positive electrode current collector, a positive electrode active material layer, and a porous layer comprising an insulating filler formed on the positive electrode active material layer (FIG. 1A, [0034]), wherein the porous layer comprising the insulting filler is formed by applying a coating material for forming the porous layer directly on the positive electrode (FIG. 1A, [0039]); wherein the insulating filler is selected from the group consisting of aluminum oxide, silicon oxide, titanium oxide, zirconium oxide, magnesium oxide, zinc oxide, strontium titanate, barium titanate, aluminum nitride, silicon nitride, polypropylene, polyethylene, polyethylene terephthalate, aramid, polyimide, polyamide-imide, and silicone rubber (see ceramic material, [0016]); and wherein the insulating filler comprises aluminum oxide (see alumina, [0024]) to improve the battery stability and battery performance (TABLE 2, [0077]). Ishikawa and Kim are analogous art because they are directed to lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery of 
Regarding claim 5, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein a ratio of the number of fluorine atoms to the total number of hydrogen atoms and fluorine atoms in the fluorinated glutaric anhydride is 25% or more (TABLE 1, [0047]).
Regarding claim 7, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the fluorinated glutaric anhydride is hexafluoroglutaric anhydride (TABLE 1, [0047]).
Regarding claim 11, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the positive electrode active material layer comprises at least one of formula (1) or formula (2) (see lithium composite oxides, [0094]):
LiαNiβCoγMnδO2 (1) (see lithium composite oxides, [0094]),
wherein in formula (1), 0 < α ≤ 1.2, β + γ + δ = 1, β ≥ 0.7, and γ≤0.2 (see lithium composite oxides, [0094]); and
LiαNiβCoγAlδO2 (2) (see lithium composite oxides, [0094]),
wherein in formula (2), 0 < α ≤ 1.2, β + γ + δ = 1, β ≥ 0.7, and γ ≤ 0.2 (see lithium composite oxides, [0094]).
Regarding claim 12
wherein the electrolyte solution comprises a non-aqueous solvent comprising at least one selected from the group consisting of ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate (BC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethyl methyl carbonate (EMC), and dipropyl carbonate (DPC) ([0060], [0064]).
Regarding claim 13, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the content hexafluoroglutaric anhydride in the electrolyte solution is 0.05 to 5 weight% ([0154], [0165]).
Regarding claim 15, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the negative electrode comprises graphite (see carbon material, [0078]).
Regarding claim 9, Ishikawa discloses a vehicle equipped with a lithium ion secondary battery (see motor driving power source, [0144]) comprising:
a positive electrode (30, [0140]) comprising a positive electrode current collector and a positive electrode active material layer,
a negative electrode, and
an electrolyte solution (FIG. 3, [0139]),
the electrolyte solution comprises 0.005 to 10 weight % of a fluorinated glutaric anhydride (TABLE 1, [0056]).
Ishikawa does not explicitly disclose:
a porous layer comprising an insulating filler formed on the positive electrode active material layer,
wherein the porous layer comprising the insulting filler is formed by applying a coating material for forming the porous layer directly on the positive electrode.
Kim discloses a positive electrode comprising a positive electrode current collector, a positive electrode active material layer, and a porous layer comprising an insulating filler formed on the positive electrode active material layer (FIG. 1A, [0034]), wherein the porous layer comprising the insulting filler is formed by applying a coating material for forming the porous layer directly on the positive electrode (FIG. 1A, [0039]) to improve the battery stability and battery performance (TABLE 2, [0077]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery of Ishikawa with the porous layer of Kim in order to improve the battery stability and battery performance.
Regarding claim 10, Ishikawa method for manufacturing a lithium ion secondary battery comprising a positive electrode (30), a separator (25), a negative electrode (40), and an electrolyte solution (FIG. 4, [0139]), the positive electrode (30) comprising a positive electrode current collector (31) and a positive electrode active material layer (32, [0140]), the method comprising the steps of:
fabricating an electrode element (20) by stacking the positive electrode (30) and the negative electrode (40) via the separator (25, [0140]), and
enclosing the electrode element (20) and the electrolyte solution into an outer package (10, [0139]),
wherein the electrolyte solution comprises 0.005 to 10 weight % of a fluorinated glutaric anhydride (TABLE 1, [0056]).
Ishikawa does not explicitly disclose:
a porous layer comprising an insulating filler formed on the positive electrode active material layer,
the porous layer comprising the insulting filler is formed by applying a coating material for forming the porous layer directly on the positive electrode.
Kim discloses a positive electrode comprising a positive electrode current collector, a positive electrode active material layer, and a porous layer comprising an insulating filler formed on the positive electrode active material layer (FIG. 1A, [0034]), wherein the porous layer comprising the insulting filler is formed by applying a coating material for forming the porous layer directly on the positive electrode (FIG. 1A, [0039]) to improve the battery stability and battery performance (TABLE 2, [0077]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery of Ishikawa with the porous layer of Kim in order to improve the battery stability and battery performance.

Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are not persuasive.
Applicants argue Ishikawa '063 does not disclose "the porous layer comprising the insulting filler is formed by applying a coating material for forming the porous layer directly on the positive electrode" (P9/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue each claim that depends from or otherwise requires each limitation of claim 1 is patentable by virtue of this dependency and any further limitations recited therein (P9/¶3). Claim 1 is not patentable as detailed above and the further limitations are taught by the cited references as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725